Per curiam.
The State Bar of Georgia brought disciplinary proceedings against Danny J. Lovell, charging him with violations of Standard 4 (professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation), Standard 45 (knowingly making a false statement *267of law or fact in representation of a client), and Standard 22 (withdrawal from employment without taking reasonable steps to avoid foreseeable prejudice to the rights of a client). See State Bar Rule 4-102. These violations occurred when the respondent withdrew from agreed upon employment in connection with income tax matters without returning the client’s financial records, and knowingly and wilfully misrepresenting to the client and her subsequently retained certified public accountant that the records were in the possession of one who was out of the country.
Decided December 3, 1985.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Disciplinary Board adopted the special master’s findings that the respondent had admitted the charges by having failed to file a timely answer, as provided in Rules 4-212 (a) and 4-221 (f), and that the respondent had failed to respond or appear at the hearing on the State Bar’s motion for findings of fact and law by default. The board recommended that the respondent be suspended from the practice of law for a period of 12 months, and that the respondent cooperate in seeking drug and alcohol rehabilitation.
The recommendation of the board is approved and adopted. It is ordered that the suspension of Danny J. Lovell from membership in the State Bar of Georgia and the suspension of his license to practice law in the State of Georgia for 12 months commencing January 1, 1986, be approved for violations of Standards 4, 22 and 45 of the Rules of the State Bar of Georgia. It is further ordered that Lovell cooperate in seeking drug and alcohol rehabilitation.

Suspended for 12 months.


All the Justices concur.